

EXHIBIT 10(e)(43)


Annual Performance Incentive Plan for 2019 (“2019 APIP”)
Under the 2019 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.


The Committee approved incentive opportunities for 2019, expressed as a
percentage of base salary for each participating officer. The Committee also
established overall threshold, target and maximum performance metrics and payout
ranges for the 2019 APIP. Financial performance measures and weightings
established by the Committee are: Absolute Revenue (unadjusted for currency)
(weighted at 25%), Adjusted Operating Margin (weighted at 25%) and Free Cash
Flow (weighted at 25%). Additionally, the Committee established an opportunity
for an individual, corporate or group non-financial/operational performance
component (weighted at 25%). The Committee maintains the authority to increase
or decrease an award based on individual performance.


Individual awards will be subject to the review and approval of the Committee
following the completion of the 2019 fiscal year, with payment to be made within
the first four months of 2020.






